     Case 2:15-cv-01127-APG-DJA Document 145 Filed 04/15/20 Page 1 of 3



 1    ROGER P. CROTEAU, ESQ.
      Nevada Bar No. 4958
 2    TIMOTHY E. RHODA, ESQ.
      Nevada Bar No. 7878
 3    ROGER P. CROTEAU & ASSOCIATES, LTD.
      2810 W. Charleston Blvd., #75
 4    Las Vegas, Nevada 89102
      (702) 254-7775
 5    (702) 228-7719 (facsimile)
      croteaulaw@croteaulaw.com
 6    Attorney for Plaintiff
      LAS VEGAS DEVELOPMENT GROUP, LLC
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
                                                    ***
11
      LAS VEGAS DEVELOPMENT GROUP, LLC, )
12    a Nevada limited liability company,             )
                                                      )
13                                         Plaintiff, )   Case No.   2:15-cv-1127-APG-DJA
                                                      )
14    vs.                                             )
                                                      )
15    SHIRLEY C. YFANTIS, an individual;              )
      CRYSTALIA L.YFANTIS, an individual;             )
16    WELLS FARGO BANK, NA, a National                )
      Banking Association; NATIONAL DEFAULT )
17    SERVICING CORPORATION, an Arizona               )
      corporation; MARIA BARROGA, an                  )
18    individual; ANASTACIA CEPEDA, an                )
      individual; SECRETARY OF THE                    )
19    DEPARTMENT OF HOUSING AND URBAN )
      DEVELOPMENT, a federal governmental             )
20    agency; EVERGREEN MONEYSOURCE                   )
      MORTGAGE COMPANY, a Washington                  )
21    corporation; DOE individuals I through XX;      )
      and ROE CORPORATIONS I through XX,              )
22                                                    )
                                          Defendants. )
23    ______________________________________ )
24                                    STIPULATION TO DISMISS
25           COMES NOW Plaintiff, LAS VEGAS DEVELOPMENT GROUP, LLC, and
26    Defendants, SHIRLEY C. YFANTIS; CRYSTALIA L. YFANTIS; EVERGREEN
27    MONEYSOURCE MORTGAGE COMPANY; and WELLS FARGO BANK, N.A., by and
28
                                                Page 1 of 5                         9986 Otterburn
     Case 2:15-cv-01127-APG-DJA Document 145 Filed 04/15/20 Page 2 of 3



 1    through their undersigned counsel, and hereby stipulate and agree as follows:

 2           1.     The instant action was filed by the Plaintiff to recover title and possession of real

 3                  property commonly known as 9986 Otterburn Street, Las Vegas, Nevada 89178,

 4                  Assessor Parcel No. 176-28-613-097 (“the “Property”).

 5           2.     The parties to this stipulation have entered into a confidential settlement

 6                  agreement resolving all claims by and between them, including the Complaint, all

 7                  Counterclaims and Crossclaims.

 8           3.     The Plaintiff’s claims against Defendant, Secretary of the Department of Housing

 9                  and Urban Development, were dismissed pursuant to this Court’s Orders dated

10                  November 25, 2015 and December 1, 2015. [ECF #53, 57].

11           4.     Defendants, Maria Barroga and Anastacia Cepeda did not answer or otherwise

12                  appear in response to the Plaintiff’s Complaint. A Default was entered against

13                  said Defendants on December 24, 2015. [ECF #67]. The settlement referenced

14                  above has rendered the Plaintiff’s claims against said Defendants moot. As a

15                  result, the Plaintiff hereby voluntarily dismisses its claims against said Defendants

16                  with prejudice in their entirety.

17           5.     The Plaintiff’s claims against Defendant, National Default Servicing Corporation,

18                  were effectively dismissed pursuant to an Order Approving Declaration of Non-

19                  monetary Status and Overruling Objection entered on April 25, 2016. [ECF #81].

20           6.     Wells Fargo Bank, N.A.’s claims against Rio Vista Homeowners Association and

21                  Absolute Collection Services, LLC, were dismissed pursuant to this Court’s

22                  Orders dated June 20, 2016. [ECF #111, 112].

23           7.     Defendants, Shirley C. Yfantis, Crystalia L. Yfantis, and Evergreen Moneysource

24                  Mortgage Company’s, claims against Secretary of the Department of Housing and

25                  Urban Development were dismissed pursuant to this Court’s Order dated February

26                  26, 2020. [ECF #143].

27           8.     Each party hereto shall bear its own costs and fees.

28           9.     Having been resolved via confidential settlement, all remaining claims at issue

                                                 Page 2 of 5                                      9986 Otterburn
     Case 2:15-cv-01127-APG-DJA Document 145 Filed 04/15/20 Page 3 of 3



 1                 herein are hereby dismissed with prejudice. The instant action shall be closed.

 2          Dated this    15th    day of April, 2020.

 3    ROGER P. CROTEAU &
       ASSOCIATES, LTD.                                 SNELL & WILMER LLP
 4
 5
       /s/ Timothy E. Rhoda                              /s/ Bradley T. Austin
 6    TIMOTHY E. RHODA, ESQ.                            BRADLEY T. AUSTIN, ESQ.
      Nevada Bar No. 7878                               Nevada Bar No. 13064
 7    2810 W. Charleston Blvd., #75                     3883 Howard Hughes Parkway
      Las Vegas, Nevada 89102                           11th Floor
 8    (702) 254-7775                                    Las Vegas, NV 89109
      croteaulaw@croteaulaw.com                         (702) 784-5200
 9    Attorney for Plaintiff                            (702) 784-5252 (fax)
      Las Vegas Development Group, LLC                  baustin@swlaw.com
10                                                      Attorney for Defendant
                                                        Wells Fargo Bank, N.A.
11
                                                        MARQUIS AURBACH COFFING
12
13
                                                         /s/ Christian T. Balducci
14                                                      CHRISTIAN T BALDUCCI, ESQ.
                                                        Nevada Bar No. 12688
15                                                      10001 Park Run Ave
                                                        Las Vegas, NV 89145
16                                                      702-382-0711
                                                        702-856-8971 (fax)
17                                                      ctb@maclaw.com
                                                        Attorney for Defendants
18                                                      Evergreen Moneysource Mortgage
                                                        Company, Crystalia L Y. Yfantis,
19                                                      and Shirley C. Yfantis

20
21                                               IT IS SO ORDERED.

22                                              ______________________________
                                                 By:
23                                              UNITEDJudge,
                                                        STATESU.S. DISTRICT
                                                                   District Court
                                                                               JUDGE
                                                Dated: April 15, 2020.
24
                                                 Dated:
25
26
27
28
                                               Page 3 of 5                                   9986 Otterburn
